DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-38 are pending in the application. 
Applicant’s amendment to the claims, filed on November 15, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on November 15, 2022 in response to the final rejection mailed on September 15, 2022 have been fully considered. 

Election/Restrictions
The elected subject matter is:
species A), the second protein of interest is integrated into a first pre-defined site in the genome,  
species AA), providing the recombinant protein as an active pharmacological ingredient, 
species BBB), the first protein of interest is an immunoglobulin or immunoglobulin-like protein, and 
species AAAA), wherein selecting the cell with increased capacity to produce the first protein of interest comprises isolating clones from a culture of said identified cells expressing the first protein of interest (claim 36) or comprises isolating pools or clones from said identified cells expressing the first protein of interest after (1) different culture time in a continuous culture format such as a perfusion culture or (2) different number of individual cultures starting with inoculation of a first culture using said identified cells expressing the first protein of interest and using a volume from a finished culture to inoculate a next culture or (3) a combination of (1) and (2) (claim 37).
Claims 26 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2021.
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.
Claims 24, 25, 27, 28, and 32-37 are being examined on the merits. 


Claim Objections
Claims 24 and 27 are objected to because of the following informalities:
Claim 24 is objected to in denoting the steps with a., b., c., and d. because periods may not be used in the body of a claim except for abbreviations. See MPEP 608.01(m). It is suggested that the a., b., c., and d. in claim 24 be replaced with a), b), c), and d), respectively. 
Claim 27 is objected to in the recitation of “The method of claim 24” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “The method according to claim 24”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 is indefinite in the recitation of “providing the recombinant protein as an active pharmacological ingredient” because it is entirely unclear as to what the applicant intends as being encompassed by the noted phrase. It is suggested that the applicant clarify the meaning of the phrase “providing the recombinant protein as an active pharmacological ingredient”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 24, 25, 27, 28, and 32-37 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Rance et al. (US 2015/0167020 A1; cited on Form PTO-892 mailed on January 14, 2022; hereafter “Rance”) is withdrawn in view of the applicant’s instant amendment to claim 24 and corresponding arguments at pp. 5-6 of the applicant’s remarks filed on November 15, 2022.  

Claims 24, 25, 27, 28, and 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Biotechnol. Prog. 31:1645-1656, 2015; cited on the IDS filed on September 3, 2019; hereafter “Zhang”).
As amended, the claims of this application are drawn to a method to obtain a cell suitable for expressing protein comprising the following steps: 
a.	integration of a nucleic acid molecule encoding a first protein of interest into a pre-defined site in the genome of a recipient cell; 
b.	identification of cells expressing the first protein of interest; 
c.	excision of the nucleic acid molecule encoding the first protein of interest from the genome of the identified cells to provide a resulting cell containing one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest into said predefined site in the genome; and 
d.	subsequent to step c., integration of the nucleic acid molecule encoding a second protein of interest into the genome of the resulting cell. 
Regarding the claim 24 limitation “a method to obtain a cell suitable for expressing protein”, the reference of Zhang generally discloses a method for constructing a site-specific integration (SSI) system for monoclonal antibody expression in a CHOK1SV cell line (p. 1645, Abstract).
Regarding step a. of claim 24, Zhang discloses vector pRY17, which encodes a monoclonal antibody (cB72.3), flanked by wild-type FRT (F) and mutant FRT (F5) recombination sequences (Figure 1A; p. 1648, column 2, middle). Zhang discloses Phase I of the method, which is introducing the pRY17 vector into CHOK1SV cells, which vector was integrated into a “hot-spot” within the CHOK1SV genome suitable for expression of a gene of interest (p. 1648, column 2, middle). Broadly interpreted, the recitation of “pre-defined site in the genome of the recipient cell” does not require an active step of defining a site in the genome of the recipient cell prior to integration of the nucleic acid molecule encoding a first protein of interest. Moreover, the recitation of “pre-defined” does not limit in any way the site of integration with the genome of the recipient cell”. Given a broadest reasonable interpretation, the site of integration of pRY17 into the “hot-spot” within the CHOK1SV genome as disclosed by Zhang is considered to be encompassed by a “pre-defined site in the genome of the recipient cell”. 
Regarding step b. of claim 24, Zhang discloses screening cell pools for antibody production at 3 weeks post-transfection (sentence bridging pp. 1648-1649). 
Regarding step c. of claim 24, Zhang discloses Phase II of the method, which is excision of the nucleic acid encoding the mAb cB72.3 by integrating the null targeting vector pRY37 with selection markers flanked by F and F5 recombination sequences to replace the mAb cB72.3 in the same “hot spot” to generate a SSI host cell (p. 1647, Figure 1B, step (2); p. 1649, column 2, bottom). The F and F5 recombination sequences of the integrated null targeting vector pRY37 are considered to be encompassed by “one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest into said predefined site in the genome”. 
Regarding step d. of claim 24, the reference of Zhang discloses Phase III of the method, which is integrating vector pRY21, which expresses Myo mAb, into the F and F5 recombination sequences of the SSI host cell p. 1647, Figure 1B, step (3); (p. 1652, columns 1-2).
Regarding claim 25, as described above, Zhang’s method integrates the vector pRY21 into the same site of integration as the vector pRY17.
Regarding claim 27, Zhang discloses isolation of high-producing clonal cell lines including clone 2H4 (p. 1652, column 2, top; p. 1653, Figure 6B and Table 2). 
Regarding claim 28, Zhang discloses recombinant production of a Myo mAb (p. 1652, columns 1-2). Given the indefiniteness of the phrase “providing the recombinant protein as an active pharmacological ingredient”, Zhang’s recombinant production of a Myo mAb is considered to be encompassed by claim 28. 
Regarding claim 32, Zhang discloses vector pRY17 encodes mAb cB72.3 (Figure 1A; p. 1648, column 2, middle). 
Regarding claim 33, as described above, Phase II of Zhang’s method excises the nucleic acid encoding the mAb cB72.3 by integrating the null targeting vector pRY37 comprising F and F5 recombination sequences to replace the mAb cB72.3 in the same “hot spot” to generate a SSI host cell. 
Regarding claim 34, as described above, Zhang discloses the integrated vector pRY17 comprises a nucleic acid encoding the mAb cB72.3 flanked by F and F5 recombination sites prior to excision of the nucleic acid encoding the mAb cB72.3. 
Regarding claim 35, Zhang discloses the Phase I screen comprises evaluating clones for antibody production and selecting the top 6 best-performing clones based on characteristics including antibody production (p. 1649, column 1, top and Table 1).  
Regarding claim 36, Zhang discloses the Phase I screen comprises selecting transfectants in medium comprising a selection agent and isolation of 79 clones, then 38 clones, and finally 6 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). 
Regarding claim 37, Zhang discloses the Phase I screen comprises selecting transfectants in medium comprising MSX as a selection agent and isolation of 79 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). Zhang further discloses the 79 clones were evaluated in 7 day batch shake flask cultures and the mAb concentration of the 79 clones in the medium was determined, and from the 79 clones evaluated, 38 were selected for further analysis in fed-batch shake flask culture (p. 1649, column 1). Given Zhang’s descriptions of batch shake flask analysis and fed-batch shake flask analysis (p. 1647, columns 1-2), Zhang’s Phase I screen for a high-producing mAb-expressing cell line is considered to be encompassed by claim 37, part (2).  
Therefore, Zhang anticipates claims 24, 25, 27, 28, and 32-37. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is raised in the interest of compact prosecution based on the interpretation of “integration…into a pre-defined site…” in claim 24 as requiring an active step of selecting a pre-defined site for integration.
Claims 24, 25, 27, 28, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (supra) in view of Rance (supra). 
Regarding the claim 24 limitation “a method to obtain a cell suitable for expressing protein”, the reference of Zhang generally discloses a method for constructing a site-specific integration (SSI) system for monoclonal antibody expression in a CHOK1SV cell line (p. 1645, Abstract).
Regarding step a. of claim 24, Zhang discloses vector pRY17, which encodes a monoclonal antibody (cB72.3), flanked by wild-type FRT (F) and mutant FRT (F5) recombination sequences (Figure 1A; p. 1648, column 2, middle). Zhang discloses Phase I of the method, which is introducing the pRY17 vector into CHOK1SV cells, which vector was integrated into a “hot-spot” within the CHOK1SV genome suitable for expression of a gene of interest (p. 1648, column 2, middle). Zhang discloses the “hot-spot” as the Fer1L4 gene (p. 1650, column 1, bottom; p. 1651, Figure 4).
Regarding step b. of claim 24, Zhang discloses screening cell pools for antibody production at 3 weeks post-transfection (sentence bridging pp. 1648-1649). 
Regarding step c. of claim 24, Zhang discloses Phase II of the method, which is excision of the nucleic acid encoding the mAb cB72.3 by integrating the null targeting vector pRY37 with selection markers flanked by F and F5 recombination sequences to replace the mAb cB72.3 in the same “hot spot” to generate a SSI host cell (p. 1647, Figure 1B, step (2); p. 1649, column 2, bottom). The F and F5 recombination sequences of the integrated null targeting vector pRY37 are considered to be encompassed by “one or several functional sequence elements Q enabling targeted introduction of a nucleic acid molecule encoding a second protein of interest into said predefined site in the genome”. 
Regarding step d. of claim 24, the reference of Zhang discloses Phase III of the method, which is integrating vector pRY21, which expresses Myo mAb, into the F and F5 recombination sequences of the SSI host cell p. 1647, Figure 1B, step (3); (p. 1652, columns 1-2).
Regarding claim 25, as described above, Zhang’s method integrates the vector pRY21 into the same site of integration as the vector pRY17.
Regarding claim 27, Zhang discloses isolation of high-producing clonal cell lines including clone 2H4 (p. 1652, column 2, top; p. 1653, Figure 6B and Table 2). 
Regarding claim 28, Zhang discloses recombinant production of a Myo mAb (p. 1652, columns 1-2). Given the indefiniteness of the phrase “providing the recombinant protein as an active pharmacological ingredient”, Zhang’s recombinant production of a Myo mAb is considered to be encompassed by claim 28. Zhang further discloses the method will allow for generation of cell lines for therapeutic mAb production with excellent growth, stability, and productivity characteristics and provide a shortened “time-to-clinic” for producing therapeutic mAbs (p. 1645, abstract). 
Regarding claim 32, Zhang discloses vector pRY17 encodes mAb cB72.3 (Figure 1A; p. 1648, column 2, middle). 
Regarding claim 33, as described above, Phase II of Zhang’s method excises the nucleic acid encoding the mAb cB72.3 by integrating the null targeting vector pRY37 comprising F and F5 recombination sequences to replace the mAb cB72.3 in the same “hot spot” to generate a SSI host cell. 
Regarding claim 34, as described above, Zhang discloses the integrated vector pRY17 comprises a nucleic acid encoding the mAb cB72.3 flanked by F and F5 recombination sites prior to excision of the nucleic acid encoding the mAb cB72.3. 
Regarding claim 35, Zhang discloses the Phase I screen comprises evaluating clones for antibody production and selecting the top 6 best-performing clones based on characteristics including antibody production (p. 1649, column 1, top and Table 1).  
Regarding claim 36, Zhang discloses the Phase I screen comprises selecting transfectants in medium comprising a selection agent and isolation of 79 clones, then 38 clones, and finally 6 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). 
Regarding claim 37, Zhang discloses the Phase I screen comprises selecting transfectants in medium comprising MSX as a selection agent and isolation of 79 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). Zhang further discloses the 79 clones were evaluated in 7 day batch shake flask cultures and the mAb concentration of the 79 clones in the medium was determined, and from the 79 clones evaluated, 38 were selected for further analysis in fed-batch shake flask culture (p. 1649, column 1). Given Zhang’s descriptions of batch shake flask analysis and fed-batch shake flask analysis (p. 1647, columns 1-2), Zhang’s Phase I screen for a high-producing mAb-expressing cell line is considered to be encompassed by claim 37, part (2).  
The difference between Zhang and the claimed invention is that Zhang does not explicitly disclose an active step of selecting a “hot-spot” prior to integrating the vector pRY17. 
However, before the effective filing date of the claimed invention, the reference of Rance teaches a CHO Fer1L4 gene as a pre-defined “hot-spot” for incorporating FRT recombination sites for production of an SSI host cell (paragraphs [0017] and [0028]). According to Rance the Fer1L4 gene “hot-spot” supports a positive combination of growth, productivity and stability (paragraphs [[0017]). Rance teaches methods for targeted introduction of a nucleic acid into a Fer1L4 gene (paragraph 0068]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhang and Rance to select the Fer1L4 gene as a “hot-spot” for integrating the vector pRY17 according to Zhang’s method. One would have been motivated to and would have had a reasonable expectation of success to select the Fer1L4 gene as a “hot-spot” for integrating the vector pRY17 according to Zhang’s method because Zhang disclosed the vector pRY17 integrated into the Fer1L4 gene, which integration site is a “hot-spot” within the CHOK1SV genome suitable for expression of a gene of interest and Rance taught the Fer1L4 gene “hot-spot” supports a positive combination of growth, productivity and stability and teaches methods for targeted integration into a Fer1L4 gene. Therefore, the method of claims 24, 25, 27, 28, and 32-37 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 24, 25, 27, and 32-37 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 9, and 11 of U.S. Patent No. 11,136,598 B2 is withdrawn in view of the applicant’s instant amendment to claim 24 and corresponding arguments at p. 6 of the applicant’s remarks filed on November 15, 2022.  

The rejection of claim 28 on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 11,136,598 B2 in view of Rance (supra) is withdrawn in view of the applicant’s instant amendment to claim 24 and corresponding arguments at p. 6 of the applicant’s remarks filed on November 15, 2022.  
  
Claims 24, 25, 27, 28, 33, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 22 of copending Application No. 17/995,478 (reference application).
Claims 24, 25, 33, and 34 of this application are anticipated by claim 2 of the reference application. 
Regarding claim 27 of this application, claim 22 of the reference application recites an isolated eukaryotic cell obtainable by the method of claim 1.
Regarding claim 28 of this application, claim 5 of the reference application recites expressing a recombinant protein by said cell. Given the indefiniteness of the phrase “providing the recombinant protein as an active pharmacological ingredient”, expressing a recombinant protein by said cell as recited in claim 5 of the reference application is considered to be encompassed by claim 28 of this application. 
Therefore, claims 24, 25, 27, 28, 33, and 34 of this application are unpatentable over claims 2, 5, and 22 of the reference application.
This is a provisional nonstatutory double patenting rejection.

Claims 32 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, and 22 of copending Application No. 17/995,478 (reference application) in view of Zhang (supra).
The claims of the reference application do not recite the limitations of claims 32 and 35-37 of this application.
Regarding claim 32 of this application, Zhang teaches a mAb as a selectable marker for genomic integration (p. 1648, column 2, middle).   
Regarding claim 35 of this application, Zhang teaches screening for a high-producing clone comprises evaluating clones for recombinant protein production and selecting the top 6 best-performing clones based on characteristics including antibody production (p. 1649, column 1, top and Table 1).  
Regarding claim 36 of this application, Zhang teaches screening for a high-producing clone comprises selecting transfectants in medium comprising a selection agent and isolation of 79 clones, then 38 clones, and finally 6 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). 
Regarding claim 37 of this application, Zhang teaches screening for a high-producing clone comprises selecting transfectants in medium comprising MSX as a selection agent and isolation of 79 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). Zhang further discloses the 79 clones were evaluated in 7 day batch shake flask cultures and the recombinant protein concentration of the 79 clones in the medium was determined, and from the 79 clones evaluated, 38 were selected for further analysis in fed-batch shake flask culture (p. 1649, column 1). Given Zhang’s descriptions of batch shake flask analysis and fed-batch shake flask analysis (p. 1647, columns 1-2), Zhang’s screening for a high-producing recombinant protein-expressing cell line is considered to be encompassed by claim 37, part (2).  
In view of the teachings of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the patent to produce a recombinant mAb and to select high-producing clones according to Zhang. One would have been motivated to and would have had a reasonable expectation of success to produce a recombinant mAb because Zhang teaches a mAb as a selectable marker for genomic integration. One would have been motivated to and would have had a reasonable expectation of success to select high-producing clones according to Zhang because one would have selected for clones with high levels of recombinant protein production and Zhang discloses such a selection method. 
Therefore, the method of claims 32 and 35-37 would have been unpatentable over claims 2, 5, and 22 of the reference application in view of Zhang.
This is a provisional nonstatutory double patenting rejection.

Claims 24, 25, 27, 28, 33, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 35, and 36 of copending Application No. 17/995,571 (reference application).
Claims 24, 25, 33, and 34 of this application are anticipated by claim 11 of the reference application. 
Regarding claim 27 of this application, claim 35 of the reference application recites an isolated eukaryotic cell obtainable by the method of claim 1.
Regarding claim 28 of this application, claim 6 of the reference application recites a method for producing a recombinant protein using an isolated eukaryotic cell obtainable by the method of claim 1. Given the indefiniteness of the phrase “providing the recombinant protein as an active pharmacological ingredient”, producing a recombinant protein as recited in claim 6 of the reference application is considered to be encompassed by claim 28 of this application. 
Therefore, claims 24, 25, 27, 28, 33, and 34 of this application are unpatentable over claims 11, 35, and 36 of the reference application.
This is a provisional nonstatutory double patenting rejection.

Claims 32 and 35-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 35, and 36 of copending Application No. 17/995,571 (reference application) in view of Zhang (supra).
The claims of the reference application do not recite the limitations of claims 32 and 35-37 of this application.
Regarding claim 32 of this application, Zhang teaches a mAb as a selectable marker for genomic integration (p. 1648, column 2, middle).   
Regarding claim 35 of this application, Zhang teaches screening for a high-producing clone comprises evaluating clones for recombinant protein production and selecting the top 6 best-performing clones based on characteristics including antibody production (p. 1649, column 1, top and Table 1).  
Regarding claim 36 of this application, Zhang teaches screening for a high-producing clone comprises selecting transfectants in medium comprising a selection agent and isolation of 79 clones, then 38 clones, and finally 6 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). 
Regarding claim 37 of this application, Zhang teaches screening for a high-producing clone comprises selecting transfectants in medium comprising MSX as a selection agent and isolation of 79 clones from about 1,500 surviving cell pools (paragraph bridging pp. 1648-1649). Zhang further discloses the 79 clones were evaluated in 7 day batch shake flask cultures and the recombinant protein concentration of the 79 clones in the medium was determined, and from the 79 clones evaluated, 38 were selected for further analysis in fed-batch shake flask culture (p. 1649, column 1). Given Zhang’s descriptions of batch shake flask analysis and fed-batch shake flask analysis (p. 1647, columns 1-2), Zhang’s screening for a high-producing recombinant protein-expressing cell line is considered to be encompassed by claim 37, part (2).  
In view of the teachings of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claims of the patent to produce a recombinant mAb and to select high-producing clones according to Zhang. One would have been motivated to and would have had a reasonable expectation of success to produce a recombinant mAb because Zhang teaches a mAb as a selectable marker for genomic integration. One would have been motivated to and would have had a reasonable expectation of success to select high-producing clones according to Zhang because one would have selected for clones with high levels of recombinant protein production and Zhang discloses such a selection method. 
Therefore, the method of claims 32 and 35-37 would have been unpatentable over claims 11, 35, and 36 of the reference application in view of Zhang.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Status of the claims:
Claims 24-38 are pending in the application.
Claims 26, 29-31, and 38 are withdrawn from consideration.
Claims 24, 25, 27, 28, and 32-37 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656